Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Shawn Evans appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his Federal Tort Claims Act complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Evans v. United States, No. 3:15-cv-00064-GMG-RWT, 2016 WL 4581339 (N.D.W. Va. Sept. 2, 2016). We deny Evans’ motions to compel and to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED